

117 HRES 392 IH: Supporting the designation of May 13, 2021, as “National Senior Fraud Awareness Day” to raise awareness about the increasing number of fraudulent scams targeted at seniors in the United States, to encourage the implementation of policies to prevent those scams from happening, and to improve protections from those scams for seniors.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 392IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Ms. Bass (for herself, Mrs. Axne, Mr. Cárdenas, Mr. Carson, Ms. Dean, Mr. Deutch, Mr. Fitzpatrick, Mr. Gottheimer, Mr. Higgins of New York, Ms. Jackson Lee, Mrs. Lee of Nevada, Ms. Norton, Ms. Bonamici, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of May 13, 2021, as National Senior Fraud Awareness Day to raise awareness about the increasing number of fraudulent scams targeted at seniors in the United States, to encourage the implementation of policies to prevent those scams from happening, and to improve protections from those scams for seniors.Whereas millions of individuals age 65 or older (referred to in this preamble as seniors) in the United States are targeted by scams each year, including Social Security impersonation scams and Internal Revenue Service impersonation scams, sweepstakes scams, romance scams, computer tech support scams, grandparent scams, debt scams, home improvement scams, fraudulent investment schemes, pet scams, and identity theft;Whereas other types of fraud perpetrated against seniors include health care fraud, health insurance fraud, counterfeit prescription drug fraud, funeral and cemetery fraud, anti-aging product fraud, telemarketing fraud, and internet fraud;Whereas scammers are, as of the date of adoption of this resolution, exploiting the ongoing Coronavirus Disease 2019 (COVID–19) pandemic to prey on seniors through a variety of scams, including Economic Impact Payment scams, test kit scams, contact tracing scams, work-from-home scams, and COVID–19 vaccine survey scams;Whereas the Government Accountability Office has estimated that seniors lose a staggering $2,900,000,000 each year to an ever-growing array of financial exploitation schemes and scams;Whereas, since 2013, the fraud hotline of the Special Committee on Aging of the Senate has received more than 10,000 complaints reporting possible scams from individuals in all 50 States, the District of Columbia, and the Commonwealth of Puerto Rico;Whereas the ease with which criminals contact seniors through the internet and telephone increases as more creative schemes emerge;Whereas, according to the Consumer Sentinel Network Data Book 2020 released by the Federal Trade Commission, people age 60 or older reported losing $592,000,000 to fraud in 2020, with a median loss for victims age 80 or older of $1,300, nearly 4 times the median amount lost by those victims between the ages of 50 and 59;Whereas senior fraud is underreported by victims due to shame, stigma, and lack of information about where to report fraud; andWhereas May 13, 2021, is an appropriate day to establish as National Senior Fraud Awareness Day: Now, therefore, be it That the House of Representatives—(1)supports the designation of National Senior Fraud Awareness Day;(2)recognizes National Senior Fraud Awareness Day as an opportunity to raise awareness about the barrage of scams that individuals age 65 or older (referred to in this resolution as seniors) in the United States face in person, by mail, on the phone, and online;(3)recognizes that law enforcement, consumer protection groups, area agencies on aging, and financial institutions all play vital roles in—(A)preventing the proliferation of scams targeting seniors in the United States; and(B)educating seniors about those scams;(4)encourages—(A)the implementation of policies to prevent scams targeting seniors; and(B)the improvement of efforts to protect seniors from those scams; and(5)honors the commitment and dedication of the individuals and organizations that work tirelessly to fight against scams targeting seniors.